The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.
On page 3 of the remarks, the Applicant argues that “Stehning aims to increase the safety and comfort of patient during examination by decreasing the specific absorption rate (SAR)”. The Applicant then describes that Stehning decreases the SAR by “By reducing the SAR value during motion of the patient… Stehning proposes to reduce the power, duration or number of gradient pulses for increasing the safety of the patient, or alternately to increase the pulse power level of an RF pulse while decreasing its duration.”  Then on page 4, the Applicant argues that Stehning only teaches two methods by which this may be accomplished, “a) either reducing or switching off RF power (see §8 and §37), or b) increasing the pulse power level while decreasing its duration (see §8 and §37).”  
The Examiner respectfully disagrees with this characterization that (a) and (b) are the only methods proposed by Stehning.  In fact, the Applicant stated on page 3 that “Stehning proposes to reduce the power, duration or number of gradient pulses for increasing the safety of the patient, or alternately to increase the pulse power level of an RF pulse while decreasing its duration.”  More particularly, Stehning teaches that, “When the characteristic of the motion… crosses the limit, a characteristic of the pulse waveform, for example the power level of the RF pulse or its duration or the number of pulses, is regulated. A combination of the above pulse waveform characteristics may also be regulated” (see paragraph 10).  Stehning re-iterates this in paragraph 11 for both RF pulses and gradient pulses.  Therefore, Stehning teaches that any one or a combination of the following may be made to characteristics of the RF pulses or the gradient pulses within a pulse sequence (i.e., a medical data acquisition strategy/technique): power level of the pulses, their duration, or the number of pulses.  Therefore, the teachings of Stehning present numerous additional possibilities beyond (a) and (b) as presented in the Applicant’s arguments.
e.g., power level of the pulses, their duration, or the number of pulses of the RF pulses or the gradient pulses) read on “a plurality of available medical data acquisition strategies”, in that decreasing the power level is one strategy, increasing the power level and decreasing the duration is a second and different strategy, increasing the power level and decreasing the number of pulses is a third and different strategy, etc.  As stated on page 4 of the previous Office action, “Since this is via the control unit, this is automatic.”  For instance, paragraph 16 discusses “if the characteristic of the motion exceeds the limit, the computer program instructs the pulse sequencer to regulate the at least one pulse waveform”.  Therefore, the teachings of Stehning read on “automatically selecting a medical data acquisition strategy/technique from a plurality of available medical data acquisition strategies/techniques as a function of the object motion and the object motion thresholds…” as recited in lines 22-25 of claim 1.
Regarding “…and the object motion thresholds defined for each of the plurality of available medical data acquisition strategies/techniques” recited in lines 25-26 of claim 1, it is re-iterated from pages 4-5 of the previous Office action that “Stehning teaches that ‘The limit 119 may be pre-determined and fixed, or alternatively, could be dynamically determined and even adjusted during the scan’ (see paragraph 27). Paragraph 45 describes ways in which "Multiple limits could be prescribed for each of the characteristics of the motion being monitored." As such, multiple different thresholds can be applied to multiple different body parts and the object motion data being used for comparing to these thresholds is used by Stehning to change the acquisition method by changing measurement parameters.”  Regarding the use of different thresholds for different body parts, Stehning states that “If the motion characteristic, e.g. the diaphragmatic position of the patient, is not within predefined limits 403” (see paragraph 36); “If the FID signals are being acquired from a part of the brain, for example, then the position of the head is monitored. If the head moves beyond a certain threshold value, denoted in the figure by line 209” (see paragraph 32); “In the current embodiment, for example, the motion of the heart is monitored… The trace RP is shown as an illustrative trace only. The heart moves the most during the ventricular systole phase, denoted by the peaks A and C on the trace RP” (see paragraph 34).  These are three examples of during the scan.  As such, the threshold is taught as being changeable and it would be obvious that an optimally determined threshold would factor in various aspects of the acquisition strategy/technique being used at that time, for whatever the overall desired purpose is (whether imaging the heart, the brain, the lungs, or some other organ or body part that is effective by the movement of any combinations of these examples).
Therefore, Stehning as combined with Sachs teaches “using a first technique characterized by a first threshold for imaging a patient, and if there is a motion, then using a second technique characterized by a second threshold, wherein the second technique is chosen in function of the motion of the object and its predefined threshold”, which is argued as deficient by the Applicant on page 5.

On page 6, the Applicant states that “Stehning implicitly requires storing one or several thresholds defined for the motion in a database, and the threshold(s) are kept the same during the whole examination.”  This is an inaccurate statement, as Stehning teaches explicitly that “The limit 119 may be pre-determined and fixed, or alternatively, could be dynamically determined and even adjusted during the scan” (see paragraph 27).

On page 6, the Applicant states that “For the sake of argument, without so admitting, even if paragraph 27 of Stehning could be construed as teaching that a limit can be adjusted during the scan, it does not disclose an adjustment resulting from the selection of another technique/strategy of acquisition.”
Stehning teaches in paragraph 42 that “The rate of change of motion is monitored between the threshold lines 514 and 515, and the number or the amplitude of the RF pulses 501, 503, 505 is regulated accordingly. Such a step might be useful, for example, in quickly establishing a steady state condition by applying a large flip angle RF pulse just prior to start of imaging, especially when using SSFP sequences.”  In other words, in this example Stehning suggests to use two threshold values in order to see paragraph 33).  Therefore, Stehning teaches the use of different thresholds based on different imaging techniques/strategies of acquisition.

On page 6, the Applicant argues that “In contrast, the present invention requires storing, for each medical technique that can be used by the medical system, the at least one threshold”.  (1) The Examiner respectfully disagrees that the claims require storing at least one threshold - this subject matter is not currently found in the claims.  (2) The term “medical technique”, or as stated in the claims “medical data acquisition strategy/technique” is extraordinarily broad.  This could be interpreted as a first technique is to image the brain, while a second technique is to image the heart.  It could be that a first strategy is to image using an MRI device while a second strategy is to use an ultrasound device.  It could mean to use only an MRI device with a first pulse sequence for a first strategy and then a second pulse sequence for a second strategy.  It could mean using only ultrasound with focused pulses for a first strategy and no focusing for a second strategy.  This term is broad and will be examined broadly.  Stehning teaches to modify the pulses applied in an MR pulse sequence.  This teaches at least two medical data acquisition strategy/techniques.  Stehning teaches that different motion limits would be used for imaging the brain, as opposed to the heart, as opposed to respiratory imaging, as opposed to imaging a mother and a fetus, etc..  This teaches the use of different motion thresholds depending on the area of the body that is being imaged.  Additionally, while Sachs teaches a user set threshold, it is noted that Stehning teaches an automated system for modifying the acquisition parameters.  Sachs teaches that “The smaller the threshold, the less the resultant image will be corrupted by motion artifacts. However, as the threshold gets smaller, the resultant scan time increases due to more data being discarded. The user needs to decide how important speed and accuracy are relative to each other on a scan-to-scan basis. As a possible improvement to this trade-off, a higher threshold could be used, and minimal corrective post-processing could be attempted on the data” (see page 644, left column, last paragraph).  Therefore, one of skill in the art, upon incorporating the automated techniques of Stehning into the teachings of Sachs, would not discard this teaching of the trade-off between higher and lower threshold values and how it plays out with respect to the effects on the resulting image.

On page 6, the Applicant states “Then, the system further acquires medical data using this newly selected acquisition technique/strategy that is characterized by another threshold which is different from the previous threshold…”.  The Examiner respectfully disagrees that the claims positively require that the next threshold used by the machine be different from the previous threshold.  Rather, the claim 1 recites “the object motion thresholds defined for each of the plurality of available medical data acquisition strategies/techniques” and “in the medical imaging system, determining different object motion thresholds for each medical technique that can be used by the medical imaging system.”  These recitations state that the medical imaging system determines a specific object motion threshold for each individual medical technique, but fails to positively and unequivocally recite that each determined threshold is distinct from each and every other threshold.  For example, these limitations read on a system determining a first threshold for an echo planar imaging technique and a second threshold for a multi-shot technique, and even if the first and second threshold are equal values to one another, the system has determined different object motion threshold for each medical technique, because the first threshold is associated and determined for echo planar imaging while the second threshold is associated and determined for a multi-shot technique.  Therefore, the Examiner respectfully disagrees that the claims are as narrow as the Applicant argues.

All other arguments rely on the supposed deficiencies already discussed.  For at least these reasons, the arguments are not persuasive and the following rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (titled “Real-Time Motion Detection in Spiral MRI Using Navigators”, 1994) in view of Stehning et al. (US Patent Pub. No. 2008/0309333).
Regarding claim 1, Sachs discloses an MRI technique real-time motion detection enables “the implementation of an algorithm to accept or reject and reacquire data during a scan. Frames of data with motion are rejected and reacquired on the fly so that by the end of the scan, a complete motion-free data set has been acquired” (see Abstract).  It will be obvious to those of ordinary skill in the art that such a technique as described by Sachs will require that the object to be examined is placed within an examination volume of the MRI system, as in lines 4-5 of claim 1.  As stated in the quote above, the technique includes “an algorithm to accept or reject and reacquire data during a scan. Frames of data with motion are rejected and reacquired on the fly so that by the end of the scan, a complete motion-free data set has been acquired”, and on page 640 Sachs teaches that through the use of navigators motion data is determined, which both together read on “during the acquisition of the medical data, in the medical imaging system, using object motion data for classifying the medical data in two sets of data, respectively a first set of data for which object motion during medical data acquisition is tolerable, and a second set of data for which object motion during medical data acquisition is not tolerable, the object motion data being information related to the motion of the object while the object is present in the examination volume of the medical imaging system” (as in lines 6-14 of claim 1).  This also reads on “during the acquisition of the medical data” (as in line 7 of claim 1)… “in the medical imaging system, in response to determining that the object motion during the medical data acquisition is not tolerable, rejecting the medical data belonging to the second set of data by withdrawing the rejected medical data from being medically data processed before using any of the medical data for reconstructing a medical image of the object” (as in lines 15-19 of claim 1).  Since Sachs teaches to reject this type of data in real-time and during the imaging sequence, then “by the end of the scan, a complete motion-free data set has been acquired” (see quote above from Abstract of Sachs).  It is also noted that, as shown in the oval in Figure 1 of Sachs, the shift/motion is compared to a threshold, as required by the limitation of “in the medical imaging system, determining different objection motion thresholds ruling the classification of the medical data into the two sets of data” (as in lines 23-25 of claim 1), except for the fact that Sachs does not teach that different “object motion thresholds is specifically determined for each medical technique that is used for examining the object” (as in lines 27-29 of claim 1), nor that there is automatic selection of a medical acquisition strategy/technique from a plurality of available medical data acquisition strategies/techniques as a function of the object motion and the object motion thresholds, since the flow chart on page 640 of Sachs merely shows that when above the threshold the system just repeats the same acquisition that it tried before in hopes that the motion is below the threshold.
Stehning teaches motion-dependent data acquisition in MRI and spectroscopy (see Title). Stehning teaches “A transport system 104, for example a patient table, is used to position a subject 105, for example a patient, within the MR imaging system” (see paragraph 25; reading on lines 4-5 of claim 1).  Similarly to the teachings of Sachs, “the MR apparatus itself can be employed to monitor patient motion, e.g. by means of navigator signals.  The monitored characteristic is compared to a limit 119 by a comparator device 118, and the output signal of the comparator device is fed to a control unit 108. The control unit 108 also acts as a pulse sequencer unit, by controlling the application of RF and gradient pulses” (see paragraph 25).  However, rather than simply reacquiring the same image via the same imaging parameters, as taught by Sachs, Stehning teaches that “If the condition for the characteristic is not satisfied in step 502, the pulse sequence parameters are adjusted in step 506” (see paragraph 43).  For instance, “When the characteristic of the motion… crosses the limit, a characteristic of the pulse waveform, for example the power level of the RF pulse or its duration or the see paragraphs 10 and 11).  These teachings provide that the control unit 108, which controls the application of the RF and gradient pulses, selects a medical data acquisition strategy/technique from a plurality of available medical data acquisition strategies/techniques as a function of the object motion and the object motion thresholds defined for each of the plurality of available medical data acquisition strategies/techniques.  See paragraph 44 regarding what Stehning considers RF pulses and gradient pulses to read on.  Since this is via the control unit, this is automatic.  Additionally, it is noted that the regulating (i.e., adjusting) of the RF and gradient pulses via this method “may allow applying higher flip angles or shorter repetition times between RF pulses to optimize image quality…” (see paragraph 37); thereby reading on reducing a sensitivity of the medical imaging system to motion of the object.  Finally, Stehning teaches that “The limit 119 may be pre-determined and fixed, or alternatively, could be dynamically determined and even adjusted during the scan” (see paragraph 27).  Paragraph 45 describes ways in which “Multiple limits could be prescribed for each of the characteristics of the motion being monitored.”  As such, multiple different thresholds can be applied to multiple different body parts and the object motion data being used for comparing to these thresholds is used by Stehning to change the acquisition method by changing measurement parameters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate, into the system and methods of Sachs, the technique of modifying the pulse sequence being used by the system when motion data exceeds a threshold, as taught by Stehning, in order to reduce the average SAR deposition and also to allow for optimized MR pulse sequences (see paragraph 8, third sentence of Stehning).  This would also benefit the methods of Sachs by taking active steps to improve the likelihood of acquiring acceptable data, rather than simply repeating the same pulse sequence which just previously did not acquire acceptable data.

Regarding claim 2, it is noted that Sachs teaches the use of navigator echoes that are used by the MRI system to determine if motion is present within the images themselves (see second and third paragraphs under Method on page 640).  see paragraph 25).
Regarding claim 3, the methods referred to above in the rejection of claim 2 are implemented in parallel with the imaging data acquired for pictures by both Sachs and Stehning.  Sachs states “A navigator is acquired at the end of each data acquisition along each of the axes for which a motion test is desired” (see first paragraph under Method on page 640); see Figure 6 of Stehning, with description in paragraph 43.
Regarding claim 4, it is re-iterated that the teachings of Stehning provide for “If the condition for the characteristic is not satisfied in step 502, the pulse sequence parameters are adjusted in step 506” (see paragraph 43).  This teaches to change the acquisition method and change the measurement parameters.
Regarding claim 5, Stehning teaches that characteristics of motion include “for example its displacement, velocity, acceleration, etc.” (see paragraph 10).  These are quantifiable variables and, “The motion of the subject is monitored as shown by the axis labelled RP” (see paragraph 33 and Figure 3).  This illustrates quantification of the motion and this is taught by both references as being done during the imaging, via navigator pulses.
Regarding claim 8, it is noted that Sachs teaches that “A navigator is acquired at the end of each data acquisition along each of the axes for which a motion test is desired” (see first paragraph under Method on page 640).  This teaches that motion data is acquired consistently throughout the imaging procedure, which reads on “acquiring further object motion data”.  Additionally, Stehning teaches that “the MR apparatus itself can be employed to monitor patient motion, e.g. by means of navigator signals” (see paragraph 25).
Regarding claim 9, Stehning also teaches that “A monitoring device 117 to monitor a characteristic of a motion, for example a mercury strain gauge to monitor chest wall displacement, is removably attached to the chest of the patient” (see paragraphs 25 and 27).  “Further examples of monitoring systems for motion comprise high-resolution cameras or video cameras to capture a time series of images…” (see paragraph 27).  A specific example in paragraph 45 teaches that multiple different motion monitoring devices may be used, when necessary (e.g., “It is also further possible to monitor the motion of two different subjects, for example, while imaging a foetus in its mother's womb. The motion caused by the mother's respiration may be monitored using a strain gauge, and used together with the foetus' heart rate measured using an ultrasound technique, to calculate optimal imaging”).
Regarding claim 10, it is noted that Sachs teaches that “A navigator echo is acquired after each data acquisition. This auxiliary measurement is the test navigator to be compared with a reference navigator for the presence of motion” (see the bridge between the left and right columns on page 640). This teaches that a navigator is acquired at the end of a data acquisition and this is then compared with a reference navigator that is acquired before starting the acquisition (see Figure 1 of Sachs).  It is also re-iterated that this process is all occurring in real-time during the imaging procedure.
Regarding claim 14, regard the “identifying and qualifying” beginning at line 3, it is noted that Sachs teaches to determine whether object motion is present within the imaging data in real-time and discards image data that positively contains object motion about a threshold value.  Therefore, Sachs teaches to identify and qualify an occurrence of object motion.  Stehning also provides a comparison of navigator pulse acquired motion data to a threshold.  With regard to “during the acquisition of the medical data by the medical imaging system, said adaptation of the medical data acquisition strategy/technique in dependence on the object motion is performed in response to an automatically-made suggestion for the adaptation”, it is noted that this claim depends from claim 1 which recites the positive limitation of “automatically selecting a medical data acquisition strategy/technique from a plurality of available medical data acquisition strategies/techniques as a function of the object motion and the object motion threshold defined for each of the plurality of available medical data acquisition strategies/ techniques” in lines 22-26.  Therefore, claim 1 requires that the medical imaging system actually be adapted.  As such, the act of actually adapting the medical imaging system is considered “automatically suggesting an adaption” as recited in claim 14.  It was already described in the main body of the rejection of claim 1 that Stehning reads on this claim language.
automatically selecting a medical data acquisition strategy/technique from a plurality of available medical data acquisition strategies/techniques as a function of the object motion and the object motion threshold defined for each of the plurality of available medical data acquisition strategies/ techniques” in lines 22-26.  Therefore, claim 1 requires that the medical imaging system actually be automatically adapted.  As such, the act of actually adapting the medical imaging system is considered “automatically suggesting an adaption” as recited in claim 14, followed by “automatically proceeding to the adaption of the medical data acquisition strategy/technique” as recited in claim 15.  It was already described in the main body of the rejection of claim 1 that Sachs as combined with Stehning reads on this claim language.
Regarding claim 16, it is noted that Stehning teaches that “If the characteristic of the motion exceeds the limit, the pulse sequencer regulates at least one component of the pulse waveform, for example the RF pulse or the gradient pulse, by temporarily increasing or decreasing at least one characteristic of the component, for example … the number of pulses, etc.” (see paragraph 8).  In other words, the system may decrease the number of RF pulse(s) or the gradient pulse(s) to a single pulse or it may use more than a single pulse.  As defined in paragraph 44, “RF pulses may comprise one or more excitation pulses” and “Gradient pulses may comprise gradient waveforms that are applied in conjunction with RF pulses, for example slice-selective excitation”.  Therefore, it would be obvious to one of ordinary skill in the art that, by the teachings of Stehning, a single-shot sequence may be used, or a multiple-shot sequence.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Stehning as applied to claim 1 above, and further in view of Takei et al. (US Patent Pub. No. 2007/0088212).
Sachs in combination with Stehning is described above with respect to claim 1.  However, neither Sachs nor Stehning discuss the use of an absolute value with respect to the object motion.
Takei teaches a magnetic resonance imaging apparatus (see Title), in which “an imaging sequence IS for acquiring imaging data in the imaged region is performed if the detected displacement N caused by respiratory motion N of the subject falls within an acceptance window AW” (see Abstract).  Similarly to both Sachs and Stehning, Takei teaches the use of navigators to detect body motion; and similarly to Stehning Takei teaches that “body motion of the subject is not limited to being detected by performing a navigator sequence. For example, respiratory motion may be detected by fitting a belt around the thorax of the subject and detecting extension/contraction of the belt” (see paragraph 79).  With specific regard to claim 7, it is noted that Figures 5A and 5B of Takei illustrate an acceptance window AW, which is provided both above and below a neutral line (see the line that alternates dots and dashes).  As such, this teaches that an absolute value of the motion will be checked against a threshold value.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an absolute value of the motion within the system and methods of Sachs with Stehning to detect patient motion associated because motion in any direction is still considered motion and it is the magnitude of the motion that would negatively affect the imaging data, rather than the direction of the motion.  This acceptance window in combination with Sachs’ teaching that “If more than one direction is to be monitored for motion, then a navigator echo is acquired in each direction of motion in both the reference and test sections” (see first paragraph in right column on page 640) teaches one of skill in the art that an absolute value would be checked in all applicable axes/directions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Stehning as applied to claim 1 above, and further in view of MacFarlane et al. (US Patent Pub. No. 2011/0230755).
Sachs in combination with Stehning is described above with respect to claim 1.  However, neither of these references teaches to send a warning or message to an operator or to the examination volume.
MacFarlane teaches a single camera motion measurement and monitoring for MR applications (see Title).  MacFarlane teaches that “Motion monitor 29 is see paragraph 61).  “A first embodiment of the motion measurement system includes a motion alarm. The motion measurement system detects patient movement in real time and provides immediate feedback to the scanner operator who may then take immediate corrective action such as termination of the scan early, settling the patient and performing a rescan. The immediate feedback is in realized in a first form as a motion alarm alerting scanner operator of patient movement in excess of a pre-defined adjustable threshold. The immediate feedback is realized in a second form as a trend graph of patient movement” (see paragraph 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide feedback to the operator of excessive motion of the patient, as taught by MacFarlane, and to incorporate this feedback into the system and methods of Sachs as combined with Stehning, so that “the scanner operator may then take immediate corrective action” (see paragraph 70 of MacFarlane).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Stehning as applied to claim 1 above, and further in view of either one of Tynes et al. (US Patent Pub. No. 2006/0052693) and Ren et al. (US Patent Pub. No. 2012/0033868).
Sachs in combination with Stehning is described above with respect to claim 1.  However, neither of these references teach the use of DICOM formats that include information related to object motion.
Tynes teaches a method and apparatus for position a biopsy needle (see Title).  In particular embodiments, Tynes teaches the use of MRI to locate one or more lesions in a human breast (see Abstract).  Tynes teaches that “The subject invention can perform central preprocessing of incoming image data on server(s). In an embodiment, one combined workspace can be maintained on all clients where users can log in any system” (see paragraph 20).  “In addition, configurable automatic preprocessing of DICOM studies for generation of image sets and, optionally, motion correction, including volumes and time series, with related image content can use, for example, preprocessing rules and/or DICOM tags” (see paragraph 21).
Ren teaches detecting and quantifying patient motion during tomosynthesis scans (see Title). Ren teaches that “the principles of the present invention may be extended beyond the tomosynthesis modality to any imaging modality which acquires at least two images of an object over an extended time period.  Such modalities include… Magnetic Resonance Imaging (MRI)” (see paragraph 35).  Ren teaches that “There are a variety of Picture Archiving and Communication Systems (PACS) which store images. It is envisioned that PACS could store patient data including motion score in a non-transitory computer-readable memory… the indicator, or motion score, may be stored in a DICOM header or other field of patient data” (see paragraph 31). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the DICOM format for image data and including motion data within a DICOM header, as proposed by each of Tynes and Ren, in order to “perform central preprocessing of incoming image data on server(s)” (see paragraph 30 of Tynes) and/or “used by image processing tools such as a Computer Assisted Detection system with motion score incorporated” (see paragraph 31 of Ren).  As such, the images acquired by the system and methods of Sachs as combined with Stehning could be transmitted to remotely located servers and viewed by radiologists, who would have access to the motion data simultaneously when viewing the images themselves.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Stehning as applied to claim 1 above, and further in view of Kokubun (US Patent Pub. No. 2010/0152568).
Sachs in combination with Stehning is described above with respect to claim 1.  While Stehning teaches modifying the any of the RF pulses and/or the gradients pulses of the MRI pulse sequence in response to patient motion, which essentially allows for any new pulse sequence to be used since all pulse sequences are made up of varying numbers, amplitudes and organization of RF and gradient pulses, Stehning does not specifically state that an echo planar or turbo spin echo technique are particularly used.
Kokubun teaches a magnetic resonance imaging diagnostic apparatus and method (see Title) in which “when [it is] determined that a body-motion is produced before staring a main-imaging, a sequence-switching control-unit controls operation so see Abstract).  As stated in paragraph 50, an example body-motion adaptive sequence could be “rapidly collecting data can be a pulse sequence according to a ‘echo planar imaging method’”, and in paragraph 51 Kokubun teaches that “In addition to this, another sequence among body-motion adaptive sequences capable to reduce the imaging time can be a pulse sequence according to a fast field echo method or a spiral fast imaging method.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide “echo planar imaging methods” and “fast field echo method or a spiral fast imaging method” as options when switching from a usual imaging technique to “another sequence among body-motion adaptive sequences” (see paragraph 51 of Kokubun), and to utilize these variants in the system and methods of Sachs as combined with Stehning (e.g., to regulate the pulse sequences in Stehning so as to specifically generate these types of pulse sequences) because these sequences are “capable to reduce the imaging time to be shorter… by rapidly collecting data” (see paragraphs 50 and 51 of Kokubun).
Regarding claim 18, it is noted that the rejection of claim 16 provided earlier in this Office action is directly applicable to claim 18, with respect to “a single-shot imaging technique” and “a multi-shot technique”.  Additionally, it is noted that Kokubun teaches that “another sequence among body-motion adaptive sequences capable to detect motion of the subject P can be a ‘blade-rotating data-collection sequence’ that is a pulse sequence according to a ‘blade-rotating data-collection method’” (see paragraph 52; also see paragraph 10 with respect to this sequence being called “a BLADE method”).  In this regard, it is noted that paragraph 55 of the PGPUB of the instant application defines a “self-navigated method” as “(e.g. BLADE in MRI)”.  Therefore, this reads on the claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Stehning as applied to claim 1 above, and further in view of Ernst et al. (US Patent Pub. No. 2007/0280508) and Bammer (US Patent Pub. No. 2009/0209846).
Sachs in combination with Stehning is described above with respect to claim 1.  However, neither of these references explicitly discuss modifying a matrix size or a field of view in response to motion.
Ernst teaches a motion tracking system for real time adaptive imaging and spectroscopy (see Title). In paragraph 10, two journal articles are discussed and incorporated by reference, and they are summarized for their teaching about “how improved sampling schemes for the MRI data can reduce sensitivity to motion”.  It would have been obvious to one of ordinary skill in the art that “sampling schemes” includes filling k-space by different trajectories (e.g., linear, spiral, etc.) and also utilizing techniques such as undersampling (e.g., filling less than all of the k-space matrix).  It is also obvious that different sampling schemes result in different k-space matrix sizes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate changes in k-space sampling schemes, as taught by Ernst, into the system and methods of Sachs as combined with Stehning since both references are directed to remedying artifacts due to patient motion; Stehning specifically providing adapted pulse sequences in order to correct this issue.  Ernst teaches additional measurement parameters that may be used to provide a same result (i.e., reduce sensitivity to motion).  As such, the use of either one, or some combination of both, to perform the method taught by Stehning would amount to choosing from a finite number of modifiable system parameters available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).
It is noted that Ernst does not teach modifying a field of view.
Bammer teaches an apparatus and method for real-time motion-compensated MRI (see Title).  Bammer teaches that “An interface retrieves updated position information from the (stereo) camera system and uses this information to modify the scanner's parameters… The interface must acquire from the control software values such as the imaging field of view, in-plane resolution, slice thickness, Larmor frequency, gradient strengths, and initial offsets from isocenter, as well as timing information, such as the TR. This information may be used to calculate updated scan parameters, which will be sent to the scanner's hardware” (see paragraph 39).
KSR v. Teleflex).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799